Citation Nr: 0500279	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  01-04 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from October 2000 and December 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan. 

The issue of a total rating based on individual 
unemployability due to service connected disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  Service connection is in effect for tinnitus, evaluated 
as 10 percent disabling.

2.  The 10 percent evaluation currently in effect represents 
the maximum schedular evaluation available for tinnitus.


CONCLUSION OF LAW

A rating in excess of 10 percent for tinnitus, to include a 
separate 10 percent rating for each ear, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.87, Diagnostic Code 6260 (as in effect prior to, and from, 
June 13, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. VCAA, § 
3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  In this regard, VA will inform 
the veteran of which information and evidence, if any, that 
he is to provide and which information and evidence, if any, 
VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000), see 38 U.S.C.A. § 5103A.

Under 38 U.S.C. § 5103(a), the VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for each 
ear for bilateral service-connected tinnitus because there is 
no information or evidence that could substantiate the claim, 
as entitlement to separate ratings is barred by current 
Diagnostic Code (DC) 6260 and by the previous versions of 
DC 6260 as interpreted by a precedent opinion of the General 
Counsel that is binding on all Department officials and 
employees.  VAOPGCPREC 2-2004.  No other basis for an 
increased rating has been set forth in this appeal.

Factual background

A January 2000 letter from E.R.G., M.D., states that the 
veteran had tinnitus and hearing loss.  A February 2000 
letter from J.M.U., D.O., notes that the veteran presented 
with chief complaint of persistent ringing in his head. 

The veteran was provided a VA audiological examination in 
March 2000.  The examination revealed that the veteran had 
bilateral hearing loss.  It was noted that the veteran had 
constant tinnitus.  The VA examiner opined that the tinnitus 
and hearing loss were as likely as not the result of acoustic 
trauma in service.

By rating action dated in July 2000, the RO granted the 
veteran's claim for service connection for tinnitus.  A 10 
percent evaluation was assigned for tinnitus.  In November 
2002, the veteran submitted his claim for an increased rating 
for tinnitus.  He asserted that he should be granted separate 
10 percent ratings for each ear.

The veteran appeared before the undersigned Veterans Law 
Judge in May 2004.  The veteran testified that the ringing in 
his ears is so irritating that there are times when he will 
sit at a desk and will just kind of lose grasp of all reality 
due to the tinnitus.  He asserted that if he were to sit at a 
grocery store and somebody was going to pay him something, it 
would be a total disaster.  He indicated that at times the 
tinnitus was so annoying and distracting that he was unable 
to function.

Analysis 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. Part 
4 (2003).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service- 
connected disability.  38 C.F.R. § 4.1 (2003).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

The veteran's bilateral tinnitus is currently rated 10 
percent disabling pursuant to 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  At the time he filed his claim, Diagnostic Code 
6260 provided a maximum 10 percent rating for recurrent 
tinnitus.  A note following the diagnostic code stated that a 
separate evaluation for tinnitus may be combined with an 
evaluation under diagnostic codes 6100, 6200, 6204, or 
another diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  38 C.F.R. § 
4.87, Diagnostic Code 6260 (2002).

Subsequently, 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
amended, effective June 13, 2003.  The new version of 
Diagnostic Code 6260 still assigns a maximum 10 percent 
rating for recurrent tinnitus.  However, the notes following 
the diagnostic code now include the following: Note (1): A 
separate evaluation for tinnitus may be combined with an 
evaluation under Diagnostic Codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  Note (2): Only a single 
evaluation is to be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear, both ears, or in the head.  
Note (3): Objective tinnitus (in which the sound is audible 
to other people and has a definable cause that may or may not 
be pathologic) is not to be evaluated under Diagnostic Code 
6260, but rather is to be evaluated as part of any underlying 
condition causing it.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260 (effective from June 13, 2003).

The veteran has asserted that he is entitled to an increased 
rating for his service-connected tinnitus.  He argues that he 
should be granted a separate 10 percent rating for each ear 
since he was diagnosed with bilateral tinnitus.  However, 
both the old and new rating criteria allow a maximum 10 
percent rating for tinnitus.  The Board observes that the 
summary information accompanying the regulatory changes to 
the rating criteria for evaluating tinnitus specifically 
indicates that the addition of the Notes was intended to 
codify current standard VA practice of awarding a 10 percent 
rating for tinnitus whether it was unilateral or bilateral, 
not to change the way tinnitus was evaluated.  See 68 Fed. 
Reg. 25822-25823 (May 14, 2003).  Furthermore, as briefly 
noted above, VA's General Counsel has held that Diagnostic 
Code 6260 authorized a single 10 percent disability rating 
for tinnitus regardless of whether it was perceived as 
unilateral, bilateral, or in the head.  Therefore, separate 
ratings for tinnitus in each ear may not be assigned under 
Diagnostic Code 6260.  See VAOPGCPREC 2-2003.

Additionally, there is no applicable alternative diagnostic 
code under which the evaluation of the veteran's tinnitus 
might be increased.  As noted above, Diagnostic Code 6260 
refers to the possibility that an evaluation for tinnitus 
might be combined with separate evaluations not only for 
impaired hearing (under Diagnostic Code 6100), as has been 
done in this case, but also for chronic suppurative otitis 
media, mastoiditis, and/or cholesteatoma (under Diagnostic 
Code 6200) or peripheral vestibular disorders (under 
Diagnostic Code 6204).  However, the veteran has not been 
diagnosed or granted service connection for chronic 
suppurative otitis media, mastoiditis, cholesteatoma, or a 
peripheral vestibular disorder.  Hence, there is no basis for 
an additional rating.

In a case such as this, where the law, and not the facts, is 
dispositive, the claim should be denied due to a lack of 
legal entitlement under the law.  Accordingly, the claim for 
an initial evaluation in excess of 10 percent for service-
connected tinnitus, to include separate compensable 
evaluations for each ear, is denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, the Board has also considered whether an evaluation 
in excess of 10 percent is warranted for the veteran's 
tinnitus on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  However, the evidence of record does not 
demonstrate that the veteran's tinnitus has resulted in a 
disability picture that is unusual and exceptional in nature.  
There is no indication that the condition ever has required 
frequent hospitalization, or that tinnitus alone markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  Accordingly, an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1) (2003).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
tinnitus, to include a separate 10 percent rating for each 
ear, is denied.





REMAND

The veteran claims that he is entitled to a total rating 
based on individual unemployability due to his service-
connected disabilities.  The veteran has a protected 60 
percent rating in effect for residuals of gunshot wound, left 
chest with pleural cavity injuries; a 10 percent rating for 
residuals of a gunshot wound, Muscle Group XI, right leg; a 
10 percent rating for tinnitus; a noncompensable rating for 
healed gunshot wound of the right middle finger, and a 
noncompensable rating for bilateral high frequency hearing 
loss.  The combined service-connected disability rating is 70 
percent.  

A November 2000 letter from Eric R. Gutscher, M.D., states 
that the veteran was unemployable due to his multiple medical 
problems as listed in his chart at his office.  However, it 
is unclear whether he is indicating that the unemployability 
is due to only service-connected disability or whether he is 
unemployable partly due to non service-connected 
disabilities.  Dr. Gutscher's treatment records have not been 
requested.  An attempt must be made to obtain copies of the 
veteran's medical records from this physician.  See 38 C.F.R. 
§ 3.159 (c) (1) (2003).

In February 2000, the veteran reported that he had two 
emergency hospital visits because he could not breathe.  No 
attempt has been made to obtain these hospital records 
relating to the veteran's chest disability.  The record 
reveals that there are numerous private medical records 
relating to the veteran's employability that have not been 
obtained.  An attempt to obtain these records must be made 
prior to adjudication of the veteran's claim.  See 38 C.F.R. 
§ 3.159 (c) (1) (2003).

The veteran has submitted statements from several private 
physicians concerning his disabilities.  These physicians 
have indicated that the veteran is significantly disabled due 
to his service-connected disabilities.  The Board notes that 
the veteran's March 2000 VA examination reports do not seem 
to indicate the same level of severity of disability.  In 
light of the outstanding additional evidence requested 
herein, the Board is of the opinion a new VA examination 
which considers all of the medical evidence of record, both 
private and VA, and provides an opinion as to the veteran's 
employability is indicated.  See 38 C.F.R. § 3.159 (c) (4) 
(2003).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
and request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected disabilities.  In 
particular, the RO should request that 
the veteran provide the name and address, 
and approximate dates of his treatment at 
a hospital emergency room as reported by 
the veteran in February 2000.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified 
that are not currently of record.  These 
should include contacting Dr. J. 
Vyskocil, Dr. E. Stahl, Dr. E. Gutscher, 
Dr. J. Ulrich, Dr. P. Moody, and Dr. J. 
Aills.  All copies obtained should be 
associated with the veteran's claims 
file.

2.  When the above actions have been 
accomplished, the veteran should be 
scheduled for VA respiratory, muscle and 
audiometric examinations.  The examiners 
must review the veteran's claims file 
prior to examining the veteran.  The 
examiners should indicate the nature and 
extent of the veteran's service-connected 
disabilities.  The respiratory examiner 
should indicate how much pulmonary 
disability the veteran experiences solely 
due to residuals of his gunshot wound.  
The VA physicians should provide an 
opinion as to whether it is at least as 
likely as not that the veteran is 
unemployable solely due to his service-
connected disabilities.  The rationale 
for all opinions expressed should be 
explained.

3.  If, and only if, the veteran does not 
appear for his examinations, the RO 
should send the veteran's claims file to 
an appropriate physician.  The physician 
should review the medical evidence of 
record, including the private physician 
statements and the March 2000 VA 
examination reports.  Thereafter, the 
physician should express an opinion as to 
whether it is at least as likely as not 
that the veteran is unemployable solely 
due to his service-connected 
disabilities.  The rationale for all 
opinions expressed should be explained.

4.  The RO should then review the claims 
file to ensure that the above requested 
development has been completed as 
requested.  In particular, the RO should 
ensure that any VA medical opinions 
obtained comply fully with the above 
instructions, and if not, the RO should 
take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

5.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the appellant and his representative 
should be provided a supplemental 
statement of the case on all issues in 
appellate status and be afforded the 
appropriate opportunity to respond.  The 
supplemental statement of the case should 
include consideration of all evidence 
submitted since the June 2001 
supplemental statement of the case.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


